Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00287-CR

                                 Terry C. TRENTACOSTA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006CR6469
                          Honorable Ray Olivarri, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying appellant’s motion for forensic DNA testing is AFFIRMED. Counsel’s motion to
withdraw is GRANTED.

       SIGNED February 19, 2014.


                                               _____________________________
                                               Karen Angelini, Justice